Citation Nr: 9910691	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
narcolepsy.

2.  Whether the veteran should be required to submit to 
periodic future reexaminations to determine the severity of 
his service-connected narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for 
narcolepsy and assigned a 80 percent evaluation.  The veteran 
disagreed with the assigned 80 percent disability evaluation 
and argued that the rating should be deemed permanent and not 
subject to the requirement of future reexaminations pursuant 
to the provisions of 38 C.F.R. § 3.327.

At his personal hearing in December 1998, the veteran 
testified that as a result of medication prescribed for his 
service-connected narcolepsy disorder, he experienced 
impotence and anxiety.  The veteran's representative then 
asserted that the issues of entitlement to service-connection 
for impotence and anxiety as secondary to his service-
connected narcolepsy should be referred to the RO for 
development and adjudication.  As such, those issues are 
referred to the RO for any development deemed appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's narcolepsy is manifested by excessive 
daytime sleepiness, frequent naps, and sleep attacks; 
however, the objective findings of symptoms productive of 
disability consistent with at least one major seizure (sleep 
attack) per month over the last year are not present.

3.  The record fails to show that the symptoms associated 
with the veteran's service-connected narcolepsy have 
persisted without material improvement over a five-year 
period or that there is no likelihood of improvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for narcolepsy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8108-8911 (1998).

2.  The assigned 80 percent evaluation for the veteran's 
service-connected narcolepsy is subject to improvement; thus, 
the veteran should be scheduled to appear at periodic future 
reexaminations.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.327(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the veteran's claims folder, the Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that all relevant facts have been developed.  
The Board concludes that, as required by the applicable 
statute, the duty to assist has been fulfilled.  Id.

In this case, the veteran asserts that entitlement to a 
rating in excess of 80 percent for the service-connected 
narcolepsy disability is warranted because he experiences 
increased sleepiness and debilitating symptoms.  

Review of the evidence shows in November 1996, service 
connection for narcolepsy was granted and rated at 80 
percent, effective from June 3, 1993.  The pertinent evidence 
of record consists of the veteran's service medical records 
and numerous VA and non-VA medical and examination reports 
extending from September 1978 to January 1988.  The reports 
show no complaints of or findings associated with narcolepsy.  

Also of record are medical reports from George Washington 
University Medical Center dated from October 1988 to April 
1991, showing that the veteran underwent multiple sleep 
latency testing that confirmed a diagnosis of narcolepsy and 
several statements from H.E., M.D.  In a May 1991 statement, 
H.E. recalled the documented diagnosis of narcolepsy and 
noted that the veteran took Ritalin.  In the statement it was 
also noted that the veteran asserted his prescribed Ritalin 
caused an increase in sleepiness, but most of the time 
adequately kept him awake.  No other problems were expressed.  
At that time, objective findings were normal.  The impression 
was good control of narcolepsy on current regimen of Ritalin.  
The doctor added it was unclear why an occasional patient 
would complain that Ritalin made them sleepy rather than 
keeping them awake but the complaint would be monitored.  

In a May 1992 statement, B.A.P., M.D., recorded the veteran's 
complaints of being very sleepy and experiencing an increase 
in the number of nighttime arousals.  The veteran recalled 
awakening approximately 4 to 7 times per night and being 
awake for 5 to 10 minutes.  Physical and neurological 
examinations were normal.  The impression was narcolepsy 
under somewhat poor control on the current regimen of 
Ritalin.  Accordingly, the veteran's prescribed dosage was 
changed.  After examination, B.A.P. stated frequent nocturnal 
arousal can be seen in narcoleptics, but were not seen on the 
veteran's previous polysomnogram as the incidence of 
obstructive sleep apnea and periodic leg movements of sleep 
was higher in narcoleptics than the general population; 
nevertheless, additional testing was warranted.  

On follow-up testing in November 1993, the veteran complained 
of excessive daytime sleepiness over the last year and a 
half.  The veteran stated that some days were better than 
others but he "manage[d]" overall.  The doctor then 
discussed the veteran's prescribed Ritalin regimen and added 
that even at this relatively high dose of Ritalin, the 
veteran has had no significant improvement with his daytime 
sleepiness and he continued to wake-up during the night.  
Clinical findings showed normal physical and neurological 
findings.  The impression was severe excessive daytime 
sleepiness and frequent nocturnal arousals can certainly be 
due to poorly controlled narcolepsy, but additional testing 
was recommended.  B.A.R. added that additional testing was 
especially important in light of the fact that it appeared as 
though all of the veteran's symptoms were due to narcolepsy. 

The record also contains a July 1994 statement in which M.C. 
stated he and the veteran were stationed together in service 
and at times, the veteran would be spirited and energetic but 
the next minute, he would be listless and almost incoherent.  
M.C. added there were times when the veteran would fall 
asleep during conversations, while playing chess, and 
watching television.  He maintained the disorder was present 
while in service.  

At his personal hearing in February 1995, the veteran 
primarily presented testimony maintaining that entitlement to 
service connection for narcolepsy was warranted.  However, 
during the hearing, the veteran stated after service he 
continued to experience episodes of sleep attacks.  He 
described his attacks as losing control and experiencing 
periods of being "emotionally aroused" via either laughter 
or anger.  He added, during the attacks he lost of control of 
his arms, as they would drop to the side.  The veteran also 
testified because his condition had worsened his medication 
was changed from Ritalin to Dexedrine.  Nevertheless, the 
attacks occur with or without medication.  He then stated the 
disability interfered with employment, in that he fell asleep 
when typing, listening to conversations, and when driving.  
He also experienced low energy levels during the summer and 
complained of experiencing increased panic attacks upon 
awakening.  The attacks did not occur in any pattern or 
during any particular time of the day.  

In a February 1995 statement, the veteran's mother certified 
that the veteran experienced low energy and fatigue symptoms 
after service.  

The record also contains numerous articles associated with 
narcolepsy.  The articles were entitled Epidemiology of 
Narcolepsy, addressing the epidemiology of the disorder and 
noting the importance of identifying narcoleptic subjects 
because the decreased functional capacity caused by this 
disorder can be relieved as 70 to 80 percent patients benefit 
from therapy; Psychosocial Impact of Narcolepsy, discussing 
the impact of the disorder, Narcolepsy Primer, addressing the 
management and care of narcoleptics and explaining that the 
first symptoms of narcolepsy are usually excessive daytime 
sleepiness and that it is fortunate that excessive daytime 
sleepiness is treatable (except in some cases) and most 
persons with narcolepsy can lead normal lives if they comply 
with medical therapy and adhere to structured daily sleep 
routines; and Primary Disorders of Daytime Somnolence, 
addressing the symptoms, clinical features, and diagnosis of 
the disorder.

In a June 1995 statement, J.J.K., Jr., M.D., from George 
Washington University Medical Center stated narcolepsy is a 
sleep disorder which is organic and characterized by 
cataplexy, sleep paralysis, hypnagogic hallucinations, 
familial history and atypical sleep.  The doctor reiterated 
that the disorder manifested in the teens and early 20's and 
could have severe socioeconomic effects when undiagnosed or 
misdiagnosed.

In a July 1995 statement, H.A.E., M.D., stated she initially 
evaluated the veteran in October 1988, and at that time, he 
had a ten-year history of excessive daytime sleepiness.  The 
veteran reported getting adequate sleep at night but 
experiencing profound sleepiness during the day.  He fell 
asleep when talking on the telephone, during conversations, 
while driving, in meetings, warm rooms, while watching 
television, and at work.  After diagnostic testing, a 
diagnosis of narcolepsy was made.  However, it was noted that 
the veteran had marked improvement on Ritalin and continued 
to take daytime stimulant.  In March 1994 the veteran's 
medication was switched to Dexedrine spansule and 
consideration was given to the addition of medication for 
worsening cataplectic episodes. 

The evidence of record also contains a June 1996 Memorandum 
opinion from D.T.L. addressing the veteran's service 
connection claim, a January 1996 letter from J.J.K., Jr., in 
which it was reiterated that the veteran had narcolepsy, 
which is an inherited disorder of the sleep-wake cycle.  The 
disorder caused excessive fatigue, difficulty with staying 
awake, and attacks of paralysis or near paralysis referred to 
as cataplexy.  The doctor added this is a lifelong disorder 
and by history, it was present in the mid-1970's while the 
veteran was in service and exacerbated by a head injury with 
loss of consciousness.  The doctor then relayed that the 
veteran was doing reasonably well on medication.

On VA examination in November 1996, it was noted that the 
veteran was 43 years old and after incurring a head injury in 
service which resulted in a brief loss of consciousness, the 
veteran experienced daily excessive daytime sleepiness, 
frequent naps and sleep attacks approximately 3 months.  In 
the early 1980's, he experienced symptoms of cataplexy with 
generalized weakness when angry or laughing and in 1988, he 
noticed brief episodes of paralysis and visual hallucinations 
of ghostly figures while falling asleep.  Also, a 1988 
multiple sleep latency test was positive for narcolepsy.  The 
examiner also recorded that the veteran was initially treated 
with Ritalin but because of panic attacks and 
ineffectiveness, Dexedrine was prescribed.  The Dexedrine 
also is not effective as the veteran continues to have 
numerous daily sleep attacks in the morning and afternoons.  
However, the sleep attacks were avoided by getting up and 
walking around.  Symptoms of falling asleep while driving or 
standing on the subway and experiencing numbness of the leg 
were also relayed.  Physical examination revealed normal 
findings.  The veteran was alert and oriented times three, 
his speech was normal, and except for decreased pin sensation 
on the lateral aspect of the left lower leg between the knee 
and ankle, neurological findings were normal.  The cranial 
nerves II-XI were intact.  The impression was narcolepsy.  
The symptoms were initially misdiagnosed as 
anxiety/depression but in retrospect are more consistent with 
the current diagnosis of narcolepsy.  

At a hearing before the Board in December 1998, the veteran 
explained because Ritalin caused sleep attacks and adverse 
reactions, Dexedrine was prescribed.  The veteran testified 
he experienced difficulty with remembering, sleepiness, and 
fatigue.  The symptoms caused difficulty with completing 
tasks at work and, in essence, presented safety concerns, as 
he fell asleep while riding Metro, bathing, and driving.  The 
veteran has been involved in two accidents.  The veteran 
added he fell asleep when saying his prayers and watching 
television and movies.  He could not sleep in hotels.  The 
veteran also described experiencing paralysis when sleeping, 
in that, at times he fell asleep so quickly that he still had 
body movements along with talking, shaking, a slurred speech, 
and twisting.  This happened approximately 10 times a day to 
20 times a day.  The veteran argued his disorder had worsened 
over the prior 10 years and based on medical literature, the 
disorder is not curable.  During the hearing, the veteran 
also testified that he worked full time in a sedentary 
occupation and that he worked through his sleep attack 
episodes.  The only time he lost time from work was while 
going through withdrawal periods.  He stated his supervisors 
were understanding.  The veteran also testified that he 
continues to drive himself and that he has stopped taking 
prescribed medication and was treating himself with herbal 
medications.  He indicated that he receives no regular 
treatment but tries to get a checkup once a year.  

Increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

The Rating Schedule provides narcolepsy shall be rated as for 
epilepsy, petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 
8108.  Diagnostic Code 8911 provides epilepsy, petit mal 
averaging at least 1 major seizure per month over the last 
year warrants a 100 percent rating; epilepsy, petit mal 
averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly warrants a 
80 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8911.

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness. 

Note (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

After reviewing the complete evidence of record and pertinent 
law and regulation, the Board finds that the assigned 80 
percent evaluation is appropriate. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8108-8911.  The Board acknowledges the 
positive findings of record showing that the veteran 
experiences sleepiness, fatigue, and at times, cataplectic 
episodes.  However, the clinical data of record does not show 
that the veteran's disability picture more nearly 
approximates the criteria required for a 100 percent 
evaluation.  38 C.F.R. § 4.7.  As discussed above, throughout 
the veteran's medical history physical and neurological 
findings have remained normal.  In addition, although the 
veteran experiences sleepiness, and at times, experiences 
paralysis, slurred speech and twisting, the record shows that 
his symptoms are alleviated by standing and walking and is 
devoid of any objective evidence showing symptoms analogous 
to "generalized tonic-clonic convulsions with 
unconsciousness."  As such, clinical findings applicable to 
"major seizures" are not present.  The Board also notes that 
the veteran has not lost time from work as a result of 
narcolepsy, and in spite of the disability, the veteran works 
through the sleep attack episodes.  He uses only herbal 
medication to treat his symptoms and is not receive regular 
treatment.  In view of the veteran's disability picture and 
the absence of any clinical data indicative disability 
commensurate with major seizures, the Board concludes that an 
80 percent schedular rating under Diagnostic Code 8911 is the 
maximum schedular rating which can be awarded.  The veteran's 
claim is denied.  38 C.F.R. §§ 4.7, 4.121 (1998).

Additionally, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, No. 96-947, slip. op. at page 
8-9, (U.S. Vet. App. January 20, 1999).  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Id.  However, after reviewing 
the evidence of record presented in this case, particularly 
evidence received from the time of the veteran's application 
in June 1993 to the November 1996 rating action, the Board 
finds that the veteran's disability was not shown to be more 
than 80 percent disabling during any period when service 
connection was in effect.  Thus, additional consideration in 
this regard is not warranted.  The veteran's claim for a 
rating in excess of 80 percent is denied.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Again, at his personal 
hearing in December 1998, the veteran testified he had not 
lost time from work and while at work, he worked through his 
sleep attack episodes.  Therefore, an increased evaluation on 
an extra-schedular basis is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Permanency

In this case, the veteran argues that he should not be 
required to submit to prestabilization periodic VA 
examinations since symptomatology associated with his 
service-connected narcolepsy has persisted for several years 
without any evidence of material improvement. 

VA regulation provides reexaminations will be requested 
whenever the VA determines there is a need to verify either 
the continued existence or the current severity of a 
disability.  Reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect. Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. 
§ 3.327(a).

However, no periodic reexamination will be scheduled: (i) 
when the disability is established as static; (ii) when the 
findings and symptoms are shown by examination...and hospital 
reports to have persisted without material improvement for a 
period of five years or more; (iii) when the disability from 
disease is permanent in character and of such nature that 
there is no likelihood of improvement; (iv) in cases of 
veterans over 55 years of age, except under unusual 
circumstances; (v) when the rating is a prescribed scheduled 
minimum rating, or (vi) where a combined disability 
evaluation would not be affected if the future examination 
should result in a reduced evaluation for one or more 
conditions.  38 C.F.R. § 3.327(b)(2).

In this case, even though the record shows that the veteran's 
narcolepsy has persisted for a number of years, the clinical 
evidence also shows that his symptoms are subject to 
improvement with the use of medication.  In July 1995, H.A.E. 
noted a history of marked improvement on Ritalin although, 
thereafter, because of side-effects, the veteran was 
prescribed Dexedrine.  In addition, even though on VA 
examination in November 1996, the veteran asserted that 
Dexedrine was not terribly effective, the record shows that 
the medication controls his symptoms.  Again, the veteran's 
disability does not interfere with employment, to the extent 
that he has not lost time from work.  The veteran has 
consistently worked at his employment for 20 years.  In 
addition to the foregoing, the medical literature submitted 
by the veteran corroborates that the veteran's symptoms are 
treatable and are subject to being relieved with full, 
medical compliance and adherence to structured daily sleep 
routines.  The Narcolepsy Primer article explained that 
although the first symptoms of narcolepsy are usually 
excessive daytime sleepiness, it is fortunate that excessive 
daytime sleepiness is treatable (except in some cases) and 
most persons with narcolepsy can lead normal lives if they 
comply with medical therapy and adhere to structured daily 
sleep routines.

In view of the foregoing, although narcolepsy is a lifelong 
disorder, there is no objective evidence of record 
demonstrating that the veteran's condition is static and not 
subject to improvement.  Additionally, the veteran is 43 
years old, his disability is currently evaluated as 
80 percent disabling, i.e., the rating is not a minimum 
rating, and future combined disability evaluations would be 
affected by reduced ratings.  38 C.F.R. § 3.327(b)(2).  As 
such, because the requisite proscribed criteria for the 
cessation of scheduling periodic future reexaminations are 
not met, the veteran should be scheduled for periodic future 
examinations for the purpose of assessing the severity of his 
narcolepsy disability.  38 C.F.R. § 3.327.  The veteran's 
appeal is denied.



ORDER

Entitlement to an increased evaluation in excess of 80 
percent for narcolepsy is denied.

The veteran's narcolepsy is subject to improvement; 
therefore, periodic future examinations for purposes of 
evaluating his disorder should be scheduled; as such, the 
veteran's appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

